EMPLOYMENT AGREEMENT

                    This Agreement (“Agreement”) is made and entered into as of
the 1st day of May, 2004 between Richard Leto, residing at [employee address]
(“Employee”), and Galyan’s Trading Company, Inc., an Indiana corporation
(“Company”). 

          1.       TERM OF EMPLOYMENT:  Subject to the terms of this Agreement,
Company hereby agrees to employ Employee, and Employee hereby agrees to accept
such employment, for the period beginning June 14, 2004 (the “Commencement
Date”), and ending at the close of business on the third anniversary of the
Commencement Date or on such earlier date upon which this Agreement is
terminated in accordance with the provisions set forth herein (the “Initial
Term”). Commencing on the first anniversary of the Commencement Date, the term
of this Agreement shall automatically be extended each day by one day, until a
date (the “Termination Date”) which is one (1) year following the first date on
which either party delivers written notice of termination to the other.  The
“Term” of this Agreement shall include any automatic extensions pursuant to the
preceding sentence.

          2.        POSITION AND DUTIES:

                    (a) General Duties; Performance:  At all times during the
Term, Employee shall serve as President and Chief Merchandising Officer
responsible for marketing, merchandising and merchandise planning and, in such
capacity, shall perform such duties and have such responsibilities not
materially inconsistent with the foregoing as may from time to time be assigned
or delegated to him by the Chief Executive Officer of the Company (the “CEO”). 
During this period, Employee shall diligently and conscientiously devote his
full and exclusive business time, energy and ability to his duties and the
business of Company.  At all times during the Term (i) Employee shall perform
his duties faithfully and efficiently, subject to the direction of the CEO; and
(ii) Employee shall observe and comply with all directions, policies and
regulations given or promulgated by the CEO.

                    (b) Non-Contravention:  Employee represents and warrants
that (i) he has the full right and authority to enter into this Agreement and to
render the services as required under this Agreement, (ii) as of the date of
this Agreement he is not in breach of any obligation owed by him to Kohls, Inc.
(“Kohls”), including any obligations set forth in his employment agreement with
Kohls (the “Kohls Agreement”), (iii) that he has provided Company with a true
and correct copy of the Kohls Agreement and that he has no obligations to Kohls
other than those set out in the Kohls Agreement, (iv) by signing this Agreement
he is not breaching any contract or other legal obligation he owes to any third
party and (v) he is not party to any other agreement with Company or any other
party providing for the performance by him of  services or, in the case of
Company and its subsidiaries, for any compensation to be paid to him.



--------------------------------------------------------------------------------





          3.       COMPENSATION, BENEFITS AND EXPENSES:  During the Term,
Company shall compensate Employee for his services as follows:

                    (a) Salary and Expenses:  Company shall pay Employee a base
salary at an annual rate of $600,000 for the period from the Commencement Date
through and including March 31, 2005, $650,000 for the twelve month period
commencing April 1, 2005, through March 31, 2006, and $700,000 for the twelve
month period commencing April 1, 2006, through March 31, 2007, and thereafter
salary increases will be adjusted from time to time under the Company’s annual
salary review procedures, in each case less standard income and payroll tax
withholding and other authorized deductions.  Such salary shall be earned and
shall be payable in regular installments in accordance with Company’s normal
payroll practices.  Employee shall also be entitled to reimbursement for
reasonable business expenses in accordance with Company policy.

                    (b) Health Insurance:  Employee and his dependents shall be
eligible to participate in Company’s group health plan as in effect from time to
time for employees of Company.

                    (c) Bonus:  Employee shall be eligible to receive an annual
bonus in accordance with the Company’s existing bonus program, with such bonus
to be determined based on Company achieving its targeted operating income for
the applicable fiscal year (the “Target Income”) as set forth in Company’s
annual budget for such fiscal year prepared by management and approved by the
Board.  The “Target Bonus” shall be equal to 75% of his base salary in each
fiscal year beginning in fiscal year 2004, and may be increased by an uncapped,
additional amount of Target Bonus pursuant to the schedule for incremental
Target Bonus increases approved by the Board from time to time, subject to
proration in the first year (2004), based on a fraction, the numerator of which
is the number of days from the date Employee commences his duties as President
and Chief Merchandising Officer (the “Start Date”) until the last day of
Company’s 2004 fiscal year, and the denominator is 365. 

                    (d) Vacation:  Employee shall be entitled to annual paid
vacation in accordance with Company’s policies as in effect from time to time
for similarly situated executive employees of Company, but not less than four
weeks of paid vacation per year.

                    (e) Retirement Plan:  Employee shall be eligible to
participate in Company’s retirement plans applicable to Employee, in accordance
with the terms of such plans.  Employee understands that the Board monitors such
plans or arrangements and may, from time to time, add benefits to or delete
benefits from the plans or arrangements, or modify or terminate existing plans
or arrangements, provided that no such modification or termination shall
decrease the retirement benefits accrued by the Employee prior to the
modification or termination without the written consent of the Employee.

                    (f) Company Stock/Options.  Provided that Employee has
entered into this Agreement and commenced employment with Company by June 14,
2004, Company shall grant to Employee 250,000 options (the “Options”) pursuant
to Company’s 1999 Stock Option Plan, as amended (the “Option Plan”), with a per
share exercise price equal to the closing price of Company’s Common Stock on the
date on which both parties have fully executed this Agreement.  The Options
shall become vested in one-third increments on Employee’s first anniversary,
second anniversary, and third anniversary with Company, provided Employee is
employed by Company on such anniversary date.  The Options issued pursuant to
the Option Plan shall be governed by and subject to the terms and conditions of
such Plan and Employee’s Stock Option Agreement in substantially the form
attached hereto as Exhibit A. 

2



--------------------------------------------------------------------------------





                    (g) Moving Expenses:  Company shall reimburse Employee for
(i) reasonable expenses incurred in connection with Employee’s relocation to
Indiana (including the relocation of Employee’s family and pets), (ii) the
reasonable airfare and other commuting expenses every other week from the
Commencement Date through June 30, 2006 (the “Transition Period”) between
Milwaukee, Wisconsin and Indianapolis, Indiana, and (iii) fifty percent (50%) of
Employee’s apartment rental expenses during the Transition Period.  In addition,
Company shall provide Employee with third party assistance (including a
guaranteed buy-out offer, if needed) in connection with the sale of Employee’s
current home in Fox Point, Wisconsin, in accordance with Company’s home buy-out
relocation policy as in effect on the date of this Agreement. 

                    (h) Financial Planning Services:  Company shall pay for
financial planning services for Employee from the firm of Brownson, Rehmus
Foxworth, and Company and shall indemnify Employee against any incremental
income tax liability incurred as a result of Company’s payment for such
services.

          4.       TERMINATION:  Employee’s employment with Company during the
Term may be terminated by Company under the circumstances described in this
Section 4, and subject to the provisions of Section 5:

                    (a) Termination by Company for Cause:  Company may
immediately terminate Employee’s employment for Cause by giving written notice
to Employee identifying in reasonable detail the act or acts said to constitute
“Cause.”  For purposes of this Agreement, “Cause” means Employee’s (i)
intentional act of fraud, embezzlement, theft, or other material violation of
the law in connection with or in the course of his employment, (ii) intentional
illegal act that is likely to materially injure the reputation, business, or a
business relationship of Company; (iii) intentional wrongful damage to material
assets of Company; (iv) intentional wrongful disclosure of material confidential
information of Company; (v) intentional wrongful competitive activity in
material breach of Employee’s duty of loyalty; or (vi) breach of any material
term of any stated material employment policy of Company; provided Company has
given Employee written notice of such breach, and Employee has failed to cure
such breach within ten (10) days after receipt of such notice.  For purposes of
the preceding sentence, no act, or failure to act, on the part of Employee shall
be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done, or omitted to be
done, by Employee not in good faith and without reasonable belief that his act
or omission was in or not opposed to the best interest of Company.

                    (b) Termination by Company for Other than Cause, Death, or
Disability:  Company may immediately terminate Employee’s employment for any
reason other than Cause, death, or Disability by giving ten (10) days written
notice to Employee.

                    (c) Death:  Employee’s employment shall automatically
terminate upon his death.

                    (d) Disability:  Employee shall not be considered in breach
of this Agreement if he fails to perform the material duties of his employment
because of a physical or mental condition that renders him unable to perform
such services (hereafter referred to as “Disability”).  If for a continuous
period of twelve (12) months during the Term, Employee fails to perform the
material duties of his employment because of Disability, his employment shall
terminate on the first anniversary of the beginning of his Disability.  If there
is any dispute as to whether Employee has a Disability, this issue shall be
settled by the opinion of an impartial reputable physician qualified to make the
determination agreed upon for the purpose by Employee and Company, or failing
such agreement within fourteen (14) days of a written request therefor by either
party to the other, by an impartial reputable physician qualified to make the
determination who is selected by agreement of a reputable physician selected by
Company and a reputable physician selected by Employee.

3



--------------------------------------------------------------------------------





                    (e) Termination by Employee for Good Reason.  Employee may
terminate employment during the Term for “Good Reason” by delivering to Company
(i) a Preliminary Notice of Good Reason (as defined below), and (ii) not earlier
than thirty (30) days and not later than three (3) months from the delivery of
such Preliminary Notice of Good Reason, a Notice of Termination.  For purposes
of this Agreement, “Good Reason” means (i) the assignment (without the express
written consent of Employee) to Employee of a materially lower position in the
organization in terms of his responsibility, authority and status, any material
reduction in Employee’s authority or status, or requiring Employee to perform
services not commensurate with Employee’s ability, experience and
qualifications; (ii) requiring Employee (without his consent) to relocate his
primary work location more than fifty (50) miles away from the current principal
office of Company in Plainfield, Indiana; (iii) any reduction in Employee’s base
salary or bonus opportunity; (iv) any material breach by Company of the terms of
this Agreement; or (v) failure of any successor of the Company to assume this
Agreement; provided that “Good Reason” shall not include (A) acts not taken in
bad faith which are cured by Company in all respects not later than twenty (20)
days from the receipt by Company of a written notice from Employee identifying
in reasonable detail the act or acts constituting “Good Reason” (a “Preliminary
Notice of Good Reason”) or (B) acts taken by Company as a result of grounds for
termination of employment for Cause pursuant to Section 4(a).  A Preliminary
Notice of Good Reason shall not, by itself, constitute a Notice of Termination.

          5.       OBLIGATIONS UPON TERMINATION:

                    (a) Termination by Company for Cause:  If Company terminates
Employee for Cause at any time during the Term, Employee will receive his base
salary and other compensation and benefits earned under this Agreement but not
yet paid or delivered to Employee as of the date of termination, including
retirement benefits accrued through the date of such termination and payable
under the terms of such plans, but excluding any bonus.

                    (b) Termination by Company for Other Than Cause, Disability,
Death, or by Employee for Good Reason:  If Company terminates Employee’s
employment for any reason other than Cause, Disability, or death at any time
during the Term, or if Employee terminates employment for Good Reason pursuant
to Section 4(e) during the Term, Employee shall receive, subject to the
limitations set forth below, (i) his base salary and other compensation and
benefits earned under this Agreement but not yet paid or delivered to Employee
as of the date of his termination, including any bonus owed for the immediately
preceding fiscal year and retirement benefits accrued through the date of such
termination and payable under the terms of such plans, (ii) a lump sum payment
equal to Employee’s Target Bonus for the fiscal year of termination, (iii) a
lump sum equal to then-current base salary, less standard income and payroll tax
withholding and other authorized deductions, from the date of termination until
the later of the date that is (A) the first anniversary of the date of his
termination or (B) the third anniversary of the Commencement Date (such period
hereafter referred to as the “Severance Period); (iv) continued health coverage
for the Severance Period, and (vi) a lump sum equal to the benefits that absent
termination of employment would have accrued under Company’s tax-qualified and
non-qualified retirement plans (which benefits shall be deemed fully vested)
until the end of the Severance Period.

4



--------------------------------------------------------------------------------





                    (c) Death or Disability: If Employee’s employment terminates
pursuant to Section 4(c) or (d) as a result of his death or Disability, Employee
shall be entitled to the same compensation as provided under Section 5(a).  In
addition, Employee (or his estate) shall receive a payment (at such time as is
consistent with the administration of Company’s bonus program) equal to a
pro-rata share of the annual bonus he would have earned (as determined in a
manner consistent with Section 3(c)) based on Company’s actual results for the
fiscal year.  For purposes of the preceding sentence, Employee’s pro-rata share
shall be a fraction of the number of days in the fiscal year, the numerator of
which shall be the number of days in the fiscal year prior to Employee’s death
or termination of employment pursuant to Section 4(d) and the denominator of
which shall be 365.

                    (d) Exclusive Remedy:  Employee acknowledges that, other
than the payments described in this Section 5 and Employee’s rights under any
benefit plan of Company in which Employee participates, he shall have no other
claims against, and be entitled to no other payments from, Company or its direct
or indirect parents, subsidiaries, affiliates or related companies upon any
termination or breach by Company of this Agreement.

          6.       LOYALTY, NON-COMPETITION AND CONFIDENTIALITY:  In
consideration of the employment provided by Company, Employee agrees with
Company as follows:

                    (a) Non-Competition:  Employee acknowledges that his
position will give him access to confidential and highly sensitive non-public
information of substantial importance to Company, including but not limited to
financial information, identities of distributors, contractors and vendors
utilized in Company’s business, non-public forms, contracts and other documents
used in Company’s business, trade secrets used, developed or acquired by
Company, information concerning the manner and details of Company’s operation,
organization and management, Company’s business plans and strategies, price
information, customer lists and research and development data, and that the
services he will provide to Company are unique.  During the “Non-Competition
Period” as defined in Section 6(f) hereof, Employee agrees that in addition to
any other limitation, he will not directly or indirectly engage in, as an
employee, consultant or otherwise, any business in the United States primarily
engaged in the retail sporting goods or retail sports apparel business, nor will
he accept employment, consult for, or participate, directly or indirectly, in
the ownership or management of any enterprise in the United States engaged in
such a business, such competing businesses currently include Academy Sports,
Bass Pro, REI, Gander Mountain, Cabelas, Sports Authority, Dick’s Sporting
Goods, Gart Sports, Modell’s, Copeland, Sports Chalet, Hibbett’s and Christie
Sports, and any subsidiaries of any of them.  Notwithstanding the foregoing,
Employee may invest as the holder of not more than four percent (4%) of the
outstanding shares of any corporation whose stock is listed on any national or
regional securities exchange or reported by the National Association of
Securities Dealers Automated Quotation System or any successor thereto.

5



--------------------------------------------------------------------------------





                    (b) Other Employees, Customers:  Employee agrees that during
the Non-Competition Period, neither he nor any entity with which he is at the
time affiliated (and which is not affiliated with Company) shall, directly or
indirectly, hire or offer to hire or entice away or in any other manner persuade
or attempt to persuade any officer, employee, agent or customer of Company or
any of its affiliates, or any person who supplies goods or services or licenses
intangible or tangible property to Company or any of its affiliates to
discontinue his, her or its relationship with such entity.

                    (c) Confidentiality:  Except in the normal and proper course
of his duties hereunder, Employee will not use for his own account or disclose
to anyone else, during or after the Term of this Agreement, any confidential or
proprietary information or material relating in the reasonable opinion of
Company to Company’s operations or businesses, including Company’s subsidiaries,
which he may obtain from Company, its subsidiaries or their officers, directors
or employees, or otherwise during or by virtue of Employee’s employment by
Company.  Confidential or proprietary information or material includes, without
limitation, the following types of information or material, both existing and
contemplated, regarding Company, its direct or indirect parents, subsidiaries,
affiliates or related companies: proprietary data processing systems and
software; corporate information, including contractual arrangements, plans,
strategies, tactics, policies, resolutions, patent, copyright, trademark, and
tradename applications, and any litigation or negotiations; marketing
information, including sales or product plans, strategies, methods, customers,
prospects, or market research data; financial information, including cost and
performance data, debt arrangements, equity structure, investors, and holdings;
operational and scientific information, including trade secrets, technical
information, and personnel information, including personnel lists, resumes,
personnel data, organizational structure, and performance evaluations; provided,
however, that confidential or proprietary information shall not include any
information that is generally available to the public without breach of this
Agreement.

                    (d) Intangible Property:  All right, title and interest of
every kind and nature whatsoever, whether now known or unknown, in and to any
intangible property, including all trade names, unregistered trademarks and
service marks, brand names, patents, copyrights, registered trademarks and
service marks and all trade secrets and confidential know-how (collectively, the
“Intangible Property”), invented, created, written, developed, furnished,
produced or disclosed by Employee in the course of rendering his services to
Company hereunder shall, as between the parties hereto, be and remain the sole
and exclusive property of Company for any and all purposes and uses whatsoever,
and Employee shall have no right, title or interest of any kind or nature in
such Intangible Property, or in or to any results or proceeds therefrom. 
Employee will, at the request of Company, execute such assignments, certificates
and other instruments as Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, title and interest in and to, any of the foregoing.

6



--------------------------------------------------------------------------------





                    (e) Return of Documents:  Employee agrees that all documents
of any nature pertaining to activities of Company, its direct or indirect
parents, subsidiaries, affiliates and related companies, used, prepared, or made
available to Employee in the course of rendering his services to Company
hereunder, including the information or materials covered by Sections 6(c) and
6(d) hereof, are and shall be the property of Company or, as the case may be,
its direct or indirect parents, subsidiaries, affiliates or related companies,
and that all copies of such documents shall be surrendered to Company whenever
requested by the Company.

                    (f) Non-Competition Period:  “Non-Competition Period” means
the period beginning on the date hereof and ending on the date that is the first
anniversary of the date of termination of Employee’s employment with Company .

                    (g) Enforcement:  Employee acknowledges that irreparable
damage would result to Company or its direct or indirect parents, subsidiaries,
affiliates or related companies if the provisions of this Section 6 are not
specifically enforced, and agrees that Company shall be entitled to any
appropriate legal, equitable, or other remedy, including injunctive relief, in
respect of any failure to comply with the provisions of this Section 6.

          7.       CHANGE IN CONTROL: 

                    (a)     For purposes of this Section 7, the following terms
shall have the meanings set out below:

                              (i)     “Board” means the Board of directors of
the Company or successor entity described in clause (a)(ii)(C) or (D) below:

                              (ii)    “Change in Control” means the occurrence
during the Term of any of the following events: (A) any acquisition by any
Person or group (as defined in the Securities and Exchange Act of 1934
(“Exchange Act”)) other than a Permitted Shareholder of beneficial ownership of
more than the greater of (I) thirty percent (30%) of Company’s then outstanding
shares of Common Stock and (II) the Common Stock held by Permitted Holders, and
Incumbent Directors cease to constitute more than fifty percent (50%) of the
members of the Board; (B) consummation of a merger, reorganization,
consolidation, or similar transaction (any of the foregoing a “Merger”), unless
the Persons who were the beneficial owners of the Common Stock immediately
before such Merger are the beneficial owners, immediately after such Merger,
directly or indirectly, in the aggregate, of more than sixty percent (60%) of
the common stock and other voting securities of the entity resulting from such
Merger in substantially the same relative proportions as their ownership of the
Common Stock immediately before the Merger; (C) consummation of a sale of all or
substantially all of the assets of the Company (a “Sale”), unless the Persons
who were the beneficial owners of the Common Stock, immediately before such
Sale, are the beneficial owners, directly or indirectly, in the aggregate, of
more than sixty percent (60%) of the common stock and other voting securities of
the entity or entities that own such assets immediately after the Sale; or (D)
approval by the Board or the Company shareholders of a plan of liquidation of
the Company.

7



--------------------------------------------------------------------------------





                              (iii)   “Incumbent Director” means an individual
who is a member of the Board and who (i) is a member of the Board immediately
before (i) the change in ownership described in Section 7(a)(ii)(A) or, (ii) if
a change in the composition of the Board is made before the change in ownership
described in clause (i) pursuant to an agreement with the purchasing Person or
group described in Section 7(a)(ii)(A), the change pursuant to such agreement.

                              (iv)    “Permitted Holder” means Freeman, Spogli &
Co., Inc. or Limited Brands, Inc., and “Permitted Holders” means Freeman, Spogli
& Co., Inc. and Limited Brands, Inc.  The term “Permitted Holder” also includes
any affiliate of an entity described in the preceding sentence.

                              (v)     “Person” means an individual, corporation,
partnership, joint venture, association, limited liability company, joint-stock
company, trust, or unincorporated organization, or a governmental agency,
officer, department, commission, board, bureau, or instrumentality thereof.

                    (b)     If a Change in Control shall occur on or prior to
the Termination Date or such earlier date upon which this Agreement is
terminated in accordance with the provisions set forth herein, Options granted
to Employee pursuant to Section 3(d) shall become fully vested on the date of
such Change in Control to the extent not already vested.  In addition, if a
Change in Control occurs as provided in the preceding sentence, and Company or
its successor terminates Employee’s employment for a reason other than Cause,
Disability, or death within one year following such Change in Control, or
Employee resigns for Good Reason within one year following such Change in
Control, Employee shall be entitled to benefits pursuant to this Section instead
of the benefits due to him pursuant to the applicable provisions of Section 5. 
Upon termination of Employee’s employment, Company or its successor shall pay
Employee a lump sum payment equal to the sum of (i) Employee’s base salary
annual salary at the rate in effect on the date of termination and (ii)
Employee’s Target Bonus for the fiscal year in which the termination occurs,
multiplied by 2.5.   

          8.       ENTIRE AGREEMENT:  This Agreement contains the entire
understanding between Company and Employee concerning Employee’s employment with
Company, and supersedes all prior negotiations, term sheets, and agreements
between them.

          9.       MODIFICATION:  No provision of this Agreement may be amended,
modified, or waived except by written agreement signed by both Company and
Employee.

          10.     GOVERNING LAW:  The provisions of this Agreement shall be
construed in accordance with, and governed by, the laws of the State of Indiana
without regard to principles of conflict of laws.

          11.     SAVINGS CLAUSE:  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

          12.     SUCCESSORS; NO ASSIGNMENT OF AGREEMENT:  Except as otherwise
provided herein, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
successors and assigns.  Employee acknowledges that his services are unique and
personal.  Accordingly, Employee may not assign his rights or delegate his
duties or obligations under this Agreement to any person or entity.

8



--------------------------------------------------------------------------------





          13.     ADDITIONAL REPRESENTATIONS:  Employee represents and warrants
to Company that he is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, that he has read this Agreement
and that he understands its terms.  Employee acknowledges that, prior to
assenting to the terms of this Agreement, he had been given a reasonable time to
review it, to consult with counsel of his choice, and to negotiate at
arm’s-length with Company as to its contents.  Company and Employee agree that
the language used in this Agreement is the language chosen by the parties to
express their mutual intent, and that Employee has entered into this Agreement
freely and voluntarily and without pressure or coercion from anyone.  Employee
represents and warrants to Company that he is not bound by any agreement or
subject to any restriction which would interfere with or prevent his entering
into or carrying out this Agreement.

          14.    RIGHTS AND WAIVERS:  All rights and remedies of the parties
hereto are separate and cumulative, and no one of them, whether exercised or
not, shall be deemed to be to the exclusion of any other rights or remedies or
shall be deemed to limit or prejudice any other legal or equitable rights or
remedies which either of the parties hereto may have.  No party to this
Agreement shall be deemed to waive any rights or remedies under this Agreement
unless such waiver is in writing and signed by such party.  No delay or omission
on the part of either party in exercising any right or remedy shall operate as a
waiver of such right or remedy or any other rights or remedies.  A waiver on any
one occasion shall not be construed as a bar to or a waiver of any right or
remedy on any future occasion.

          15.    SURVIVABILITY:  The expiration or termination of this Agreement
shall not operate to affect such of the provisions hereof as are expressed to
remain in full force and effect notwithstanding such termination.

          16.    CAPTIONS:  The captions of this Agreement are for descriptive
purposes only and are not part of the provisions hereof and shall have no force
or effect.

          17.    NOTICES:  All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows (or to such other party or address as Company or Employee
may designate in notice duly delivered to the other pursuant to this section):

                    If to Employee, to him at his address set forth in the
preamble hereto.

                    If to Company, to it at:

                    Galyan’s Trading Company, Inc.
                    One Galyans Parkway
                    Plainfield, Indiana  46168
                    Attn: Chief Executive Officer

                    With copies to:

                    Norman S. Matthews
                    650 Madison Avenue-23rd Floor
                    New York, NY  10022

9



--------------------------------------------------------------------------------





          18.    NO DUTY TO MITIGATE:  Payments due to Employee following his
termination of employment are not conditioned upon Employee’s attempting to
mitigate his losses by seeking other employment or taking other action, and
Employee shall be under no obligation to do so.   

                    IN WITNESS WHEREOF, Company and Employee, intending to be
legally bound, have executed this Agreement on the day and year first above
written.

EMPLOYEE:

 

COMPANY:

 

 

 

GALYAN’S TRADING COMPANY, INC.

 

 

 

 

 

 

/s/ RICHARD LETO

 

By:

/s/ EDWIN J. HOLMAN

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Richard Leto

 

 

Edwin J. Holman
Chief Executive Officer

 

 

 

 

 

 

Date Signed:    April 30, 2004

 

 

Date Signed:    May 10, 2004

 

10



--------------------------------------------------------------------------------





Exhibit A

GALYAN’S TRADING COMPANY, INC.
2004 STOCK OPTION AGREEMENT

          THIS 2004 STOCK OPTION AGREEMENT (“Agreement”) is entered into as of 
the _____ day of __________ 2004, by and between Galyan’s Trading Company, Inc.,
an Indiana corporation (“Company”), and Richard Leto (“Optionee”) pursuant to
the Galyan’s Trading Company, Inc. 1999 Stock Option Plan, as amended (“Plan”). 
All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Plan.

R E C I T A L S

          A.          Optionee is to be employed by the Company pursuant to an
Employment Agreement dated May 10, 2004 (“Employment Agreement”).

          B.          Company has determined to grant Optionee the right to
purchase shares of common stock of the Company pursuant to the terms and
conditions of this Agreement and the Plan.

A G R E E M E N T:

          NOW, THEREFORE, in consideration of the covenants hereinafter set
forth, the parties agree as follows:

 

1.

Options; Number of Shares.

 

 

 

 

          (a)          Company hereby grants to Optionee the right to purchase
(each an “Option” and collectively, the “Options”) up to 250,000 shares of
common stock, no par value, of the Company (“Common Stock” or “Shares”) at a per
share price (“Purchase Price”) equal to the closing price of a share of Common
Stock on the date of execution of the Employment Agreement (May 10, 2004),
$9.17.

 

 

 

 

          (b)          The Options and the right to purchase all or any portion
of the Shares are subject to the terms and conditions stated in this Agreement
and in the Plan.  Upon exercise of an Option and payment of the Purchase Price,
Optionee shall become a shareholder of the Company, with all rights and
privileges of a shareholder of the Company in respect of any Shares issuable
upon such exercise.  It is intended that the Options will not qualify for
treatment as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (“Code”).

 

 

 

 

2.

Exercise Criteria.

 

 

 

 

          (a)          Unless vesting of the Options is accelerated pursuant to
Subsection (b), one-third of the Options shall become vested on each of the
first three anniversaries of the date hereof, provided Optionee is employed by
Company on such anniversary date.



--------------------------------------------------------------------------------





 

          (b)          Upon a Change in Control (as defined in Section 7 of the
Employment Agreement), all outstanding Options shall become 100% vested.

 

 

 

          (c)          If the Plan and the outstanding Options terminate
pursuant to Section 13(b) of the Plan (with no substitution, assumption,
settlement, or other continuation), and ten days’ notice referred to in Section
13(b) is required to be given to Optionee (or would be required to be given to
Optionee if his Options were vested on such date), all of the Options shall
become vested as of the date preceding such notice, and Optionee shall have the
exercise rights specified in Section 13(d) with respect to all outstanding
Options.

          3.        Termination of Options.  The Options and Optionee’s right to
exercise the Options shall terminate on the expiration of seven (7) years from
the date hereof, unless terminated earlier pursuant to Section 4 hereof or the
Plan (including, without limitation, Section 13(b) of the Plan).

          4.        Effect of Termination of Employment or Death. 

 

          (a)          If the Company terminates Optionee’s employment for Cause
(as defined in Section 4(a) of the Employment Agreement), or Optionee resigns
for other than Good Reason or Special Resignation pursuant to Section 4(e) or
4(f) of the Employment Agreement, Optionee’s right to exercise any outstanding
Options shall terminate immediately upon his termination of employment.

 

 

 

          (b)          If Optionee’s employment terminates during the term of
the Employment Agreement pursuant to Section 4(b), (c), (d), (e), or (f),
Optionee (or, Optionee’s estate, in case of his death) may exercise any or all
of his outstanding vested Options at any time before the earlier of (i) the
first anniversary of his termination of employment or (ii) the date on which his
right to exercise such vested Options would have terminated if he had not
terminated employment.

 

 

 

          (c)          If Optionee’s employment terminates for a reason other
than as provided in Subsection (a) or (b) above, Optionee (or his estate, in
case of his death) may exercise any or all of his outstanding vested Options at
any time before the earlier of (i) 90 days after his termination of employment
date or (ii) the date on which his right to exercise such vested Options would
have terminated if he had not terminated employment.

          5.        Termination of Employment or Other Relationship.  The
termination of Optionee’s employment shall not accelerate the vesting of the
Options.  The Options may be exercised only with respect to that number of
Shares which could have been exercised under the Options had such Options been
exercised by Optionee on the date of such termination (for a termination other
than Cause) and only for the limited period of time set forth in Section 4.

2



--------------------------------------------------------------------------------





          6.         Death of Optionee: No Assignment.  The rights of Optionee
under this Agreement may not be assigned or transferred except by will, by the
laws of descent or distribution, and may be exercised during the lifetime of
Optionee only by such Optionee; provided, however, that in the event of
disability (within the meaning of Section 22(e)(3) of the Code) of Optionee,
Optionee’s designee or legal representative may exercise the Options on behalf
of Optionee (provided the Options would have been exercisable by Optionee) until
the right to exercise the Options otherwise expires.  Any attempt to sell,
pledge, assign, hypothecate, transfer, or otherwise dispose of the Options in
contravention of this Agreement or the Plan shall be void.  If Optionee should
die while Optionee is engaged in an employment relationship with the Company or
within 90 days after termination of such relationship, and provided Optionee’s
rights hereunder shall have vested, in whole or in part, pursuant to Section 2
hereof, Optionee’s designee, legal representative, or legatee, the successor
trustee of Optionee’s inter vivos trust or the person who acquired the right to
exercise the Options by reason of the death of Optionee (individually, a
“Successor”) shall succeed to Optionee’s rights under this Agreement.  After the
death of Optionee, only a Successor may exercise the Options.

          7.        Exercise of Options.  No Option granted under this Agreement
shall be exercisable until and except to the extent that it has vested.  On or
after the vesting of the Options in accordance with Section 2 hereof and until
termination of the Options in accordance with this Agreement and the Plan, the
Options may be exercised by Optionee (or such other person specified in Section
6 hereof) to the extent exercisable as determined under Section 2 hereof, upon
delivery of the following to the Company at its principal executive offices:

 

          (a)          a written notice of exercise which identifies this
Agreement, the type of Option to be exercised, and states the number of Shares
to be purchased;

 

 

 

          (b)          a check, cash or any combination thereof in the amount of
the aggregate Purchase Price (or payment of the aggregate Purchase Price in such
other form of lawful consideration as the Committee may approve from time to
time under the provisions of Section 7 of the Plan);

 

 

 

          (c)          a check or cash in the amount reasonably requested by the
Company to satisfy the Company’s withholding obligations under federal, state or
other applicable tax laws with respect to the taxable income, if any, recognized
by Optionee in connection with the exercise, in whole or in part, of the Options
(unless the Company and Optionee shall have made other arrangements for
deductions or withholding from Optionee’s wages, bonus or other income paid to
Optionee by the Company, provided, however, such arrangements must satisfy the
requirements of all applicable tax laws);

3



--------------------------------------------------------------------------------





 

          (d)          any written representations and/or undertakings, in such
form and substance as the Company may deem necessary or desirable to assure
compliance with all applicable legal and accounting requirements; and

 

 

 

          (e)          such further acts as may be necessary to register
Optionee as a shareholder of the Company.

Fractional share interests shall be disregarded, but may be cumulated.  No fewer
than 100 Options may be exercised at any one time, unless the number is the
total number of Options exercisable at the time.

          8.        Continuance of Employment Required; No Employment
Commitment.  The vesting schedule requires continued employment through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Options and the rights and benefits under this Agreement. 
Partial employment, even if substantial, during any vesting period will not
entitle Optionee to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment as provided
in Section 3 above or under the Plan.

          9.        No Rights as a Stockholder.  Neither Optionee nor any other
person entitled to exercise any Option shall have any of the rights or
privileges of a stockholder of the Company as to any shares of Common Stock
until the issuance and delivery to him or her of a certificate evidencing the
shares registered in his or her name.  No adjustment will be made for dividends
or other rights as to a stockholder for which a record date is prior to such
date of delivery.

          10.       The Plan.  The Options and all rights of Optionee thereunder
and/or hereunder are subject to, and Optionee agrees to be bound by, all of the
terms and conditions of the Plan, which are incorporated herein by this
reference.  Unless otherwise expressly provided in these terms and conditions,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any additional rights in
Optionee not expressly set forth in this Agreement or in a written amendment
hereto signed by the Company.  If there is any conflict or inconsistency between
the terms and conditions of this Agreement and of the Plan, the terms and
conditions of the Plan shall govern; provided, however, notwithstanding any
provision of the Plan to the contrary, including the final sentence of Section
8.1 thereof, any determination of whether Optionee’s employment has terminated
and the section of Optionee’s Employment Agreement pursuant to which such
termination occurs shall be made pursuant to the terms of the Employment
Agreement without regard to the Plan or this Option Agreement.  Optionee
acknowledges receipt of a complete copy of the Plan and agrees to be bound by
its terms.  Optionee acknowledges reading and understanding the Plan.

 

          (a)          Further Assurances.  Each party hereto agrees to perform
any further acts and execute and deliver any documents which may be reasonably
necessary to carry out the intent of this Agreement.

4



--------------------------------------------------------------------------------





 

          (b)          Notices.  Except as otherwise provided herein, all
notices, requests, demands and other communications under this Agreement shall
be in writing, and if by telegram or telecopy, shall be deemed to have been
validly served, given or delivered when sent, or if by personal delivery or
messenger or courier service, or by registered or certified mail, shall be
deemed to have been validly served, given or delivered upon actual delivery, at
the following addresses, telephone and facsimile numbers (or such other
address(es), telephone and facsimile numbers a party may designate for itself by
like notice):

 

 

 

If to Optionee:

 

 

 

To the Optionee’s most recent address or telecopy number reflected on the
Company’s records.  

 

 

 

If to the Company:

 

 

 

Galyan’s Trading Company, Inc.

 

One Galyans Parkway

 

Plainfield, IN 46168

 

Attn:  General Counsel

 

Telecopy:     (317) 532-0269

 

 

 

With a copy to:

 

 

 

Norman S. Matthews

 

650 Madison Ave., 23rd Floor

 

New York, NY  10022

 

 

 

          c.          Amendments.  This Agreement may be amended only by a
written agreement executed by both of the parties hereto.  The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of Optionee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

 

 

          d.          Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana without regard to
conflict of law principles thereunder.

 

 

 

          e.          Entire Agreement.  This Agreement constitutes the entire
agreement and understanding among the parties pertaining to the subject matter
hereof and supersedes any and all prior agreements, whether written or oral,
relating hereto.

5



--------------------------------------------------------------------------------





 

          f.          Headings.  Introductory headings at the beginning of each
section and subsection of this Agreement are solely for the convenience of the
parties and shall not be deemed to be a limitation upon or description of the
contents of any such section and subsection of this Agreement.

 

 

 

          g.          Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be deemed an original and both of which, when
taken together, shall constitute one and the same agreement.

 

 

          IN WITNESS WHEREOF, the Company and Optionee have executed this
Agreement as of the date first above written.

 

THE COMPANY:

 

OPTIONEE:

 

 

 

 

 

 

 

Galyan’s Trading Company, Inc.

 

 

 

 

an Indiana corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Norman S. Matthews,

 

Richard Leto

 

 

 

Chairman of the Board

 

 

 

6